DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silverstein et al. (US 20210211618 A1).
Regarding claim 1, Silverstein discloses a display panel, comprising: a substrate (Fig. 15, 56; ¶72) defining a first position at an edge of the substrate and a second position at a center of the substrate; and a plurality of micro light emitting units (Fig. 15, 12; ¶72) arranged and disposed on the substrate, wherein any two of the plurality of micro light emitting units are disposed at the first position (lateral to the center of the substrate) and the second position (center of substrate) respectively; wherein each of the micro light emitting units defines a luminating top surface, and a reference angle is defined between each of the luminating top surfaces and a reference plane respectively; wherein the reference angle defined between each of the luminating top surfaces and the reference plane gradually decreases from the first position to the 
Applicant describes the reference plane as dependent on where an observer is positioned during operation. (¶39;” Assuming that the optical axis passing through the center of the substrate 20 is aligned with the observer's eye 90, a reference plane ref perpendicular to the optical axis may further be defined in the embodiment. “) 
How a user intends to operate the display panel does not add structural limitations to the device. Therefore, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
Regarding claim 5, Silverstein discloses the display panel according to claim 1, wherein the substrate (Fig. 15, 56; ¶72) has a curve surface, and the plurality of micro light emitting units (Fig. 15, 12; ¶72) are disposed on the curve surface.  
Regarding claim 8, Silverstein discloses the display panel according to claim 1, wherein the substrate (Fig. 15, 56; ¶72) defines a first display area, the micro light emitting units (Fig. 15, 12; ¶72) located at the first position (center of substrate) and the second position (lateral to center of substrate) are disposed within the first display area, and a center of the first display area is aligned with a pupil position of a first eye of an observer.  
How a user intends to operate the display panel does not add structural limitations to the device. Therefore, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silverstein et al. (US 20210211618 A1)  in view of Kwag et al. (US 20200395348 A1; Kwag).
Regarding claim 2, Silverstein discloses the display panel according to claim 1, but is silent on wherein the substrate has a flat surface, and the plurality of micro light emitting units are disposed on the flat surface, and the reference plane is a virtual plane perpendicular to a normal direction of the flat surface.  
Kwag discloses a display having a plurality of mirco leds (Fig. 25, 951b-1 to 951b-3;¶189) configured on a flat substrate (Fig. 25, 957;¶189). As an alternative to using a curved substrate the micro-LEDs are positioned to form a curved structure.
Applicant describes the reference plane as dependent on where an observer is positioned during operation. (¶39;” Assuming that the optical axis passing through the center of the substrate 20 is aligned with the observer's eye 90, a reference plane ref perpendicular to the optical axis may further be defined in the embodiment. “) 
How a user intends to operate the display panel does not add structural limitations to the device. Therefore, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
Claim 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silverstein et al. (US 20210211618 A1)  in view of Song (US 20190027647 A1; Song).
Regarding claim 3, Silverstein discloses the display panel according to claim 1, but is silent on wherein the micro light emitting unit at the first position is connected to the substrate via two first bumps, and the two first bumps are not equal in height.  
Song discloses connecting a light emitting device (Fig. 1, 100a; ¶40) to a substrate (Fig. 1, 180; ¶40) using solder bumps of unequal height (Fig. 1, 152/154; ¶40)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use solder bump connectors of different heights to adjust the angle of the LED based on the LED dimensions.
Regarding claim 4, Silverstein in view of Song discloses the display panel according to claim 3, wherein the micro light emitting unit (Fig. 15, 12; ¶72 Silverstein) at the second position is connected to the substrate via two second bumps (Fig. 1, 154-1/154-2; ¶63 Song), and the two second bumps are the same in height.  
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to connect a light emitting unit by way of the solder bumps .
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silverstein et al. (US 20210211618 A1)  in view of Oh et al. (US 20200287110 A1; Oh).
Regarding claim 6, Silverstein discloses the display panel according to claim 5, wherein the curve surface (Fig. 15, 56; ¶72) is a symmetrical concave surface, and the first position and the second position are respectively corresponded to an edge and a center of the concave surface of the substrate (Fig. 15, 56; ¶72), but is silent on the micro light emitting unit  at the first position is connected to the substrate via two first bumps, and the micro light emitting unit at the second position is connected to the substrate via two second bumps, and the two first bumps and the two second bumps are the same in height.  
Oh discloses a flexible (¶6) display package (Fig.1. 100; ¶25) where a plurality of micro LED units (Fig. 1, 110-130; ¶25) are bonded to a substrate (Fig. 1, 140; ¶25) vie sets of bumps  (Fig. 1, 150; ¶25) all having the same height. 
Before the effective fling date of the invention it would have been obvious to one having ordinary skill in the art to utilize this known technique of bonding LEDE units to substrates by way of solder bumps for making secure connections that allow flexibility when connected to a flexible element.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silverstein et al. (US 20210211618 A1) in view of Vasylyev (US 20190383474 a1; Vasylyev).
Regarding claim 7, Silverstein discloses the display panel according to claim 6, but is silent on wherein the substrate is a flexible substrate, and the substrate has the concave surface with adjustable curvatures.  
Vasylyev discloses forming a flexible display having an adjustable concave surface (Fig. 1, 20; ¶48)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to make a flexible display so that users may adjust their viewing angles.
Allowable Subject Matter
Claims 9-13 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
The art (See art cited above) discloses display panels where a first position is defined at an edge of the first display area and a second position is defined at a center of the first display area. However the art appears to be silent on a head mounted device where the first offset angle of each first micro light emitting unit gradually decreases from the first position to the second position in combination with the rest of the claimed limitations of claim 9.  
Regarding claim 9, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: "a head mounted device…the first offset angle of each first micro light emitting unit gradually 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/LAWRENCE C TYNES JR./           Examiner, Art Unit 2816